DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 09/19/2022. Claims 1, 4, 9, 12-13, 18 and 20 are amended. Claims 3, 6-7, 10-11, 15-16 and 19 are cancelled. Claims 27-28 are new. Claims 1-2, 4-5, 8-9, 12-14, 17-18 and 20-28 are currently pending. 
The objection to claims 1 and 12 has been withdrawn due to applicant’s amendment.
The rejection of claim 20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claims 7 and 16 under 35 U.S.C. 103 as being unpatentable over Horeman in view of Chekan has been withdrawn due to applicant’s cancellation of the claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1-2, 4-5, 9, 12-14, 18, 20, 22 and 24-26 under 35 U.S.C. 102(a)(1) as being anticipated by Horeman; claims 8, 17 and 21 under 35 U.S.C. 103 as being unpatentable over Horeman in view of Daley; and claim 23 under 35 U.S.C. 103 as being unpatentable over Horeman in view of Deal, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Horeman fails to disclose that when the openable portion is held closed on a second end of a hollow wire, the second end is snugly received by a narrow section and freely received by a broad section, and all portions of the hollow wire are held snugly via clamping members 42/44 (Remarks, pgs. 9-12).
	In response to applicant’s argument, it is respectfully submitted the claim limitations with respect to independent claims 1 and 12 do not define a specific size or diameter of the channel, and merely recite including “a narrow section… a broad section” wherein an end of the wire is “snugly received by the narrow section and freely received by the broad section”. Further, applicant does not provide a specific definition for the terms “narrow” and “broad”. Broadest reasonable interpretation encompasses the wire “snugly” or “freely” received within the narrow and broad sections of melt clamp 40, because melt clamp 40 is depicted as including structures closer to channel 46 and farther than channel 46 (narrow and broad sections as depicted in annotated fig. 3A) and therefore received within different capacities depending on the section of the clamping member. One of ordinary skill would’ve understood receiving region 46 to include a narrow section in the confined region, and a broad section in the less confined region, and therefore snugly received by the narrow section and freely received by the broad section (para. [0059] of Horeman).
Applicant’s arguments with respect to new claims 27-28 have been fully considered, and new claims 27-28 have been rejected as discussed below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, the phrase “both first and second ends” should read “both the first and second ends” or similar language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9, 12-14, 18, 20, 22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horeman (US 2015/0250460 A1) (all references previously of record).
	Regarding claim 1, Horeman discloses (paras. [0053]-[0064]; figs. 1-3a) a device for treatment of anal fistula (Figure 2a; 1), the device comprising: 
	a hollow wire (Figure 2a; 2) comprising a first end (Figure 2a; 4) and a second end opposite to the first end (Figure 2a; 6), the hollow wire is operable to be received by a fistula track with both first and second ends projecting out of the fistula track (fistula channel 34, para. [0053]; fig. 1); 
	an insert operable to be partially inserted into the first end of the hollow wire and to project out of the first end (Figure 2a; 21); and 
	an applicator (40, fig. 3) operable to be removably arranged on the second end of the hollow wire when the hollow wire is placed in the fistula track (portable melt clamp 40 removably provided to connect wire ends 4, 6 of seton 1 via channel of melt clamp 40, which may be arranged on the wire to place wire in channel, para. [0059]; fig. 3a);
	wherein the applicator (Figure 3; 40) is operable to be held (provided with arms 43, 45, fig. 3) for enabling the projected out insert to be inserted into the second end for detachably coupling the first and second ends to form a closed loop around the fistula track (Figure 3a; when insert is received in channel, as wire is placed into channel 46 and moved towards insert, insert is inserted in the second end for detachably coupling the first and second ends, paras. [0059]-[0063]);
	wherein at least a portion of the applicator is openable (melt clamp 40 openable via clamping parts 42, 44 manually brought to closed state, para. [0059]; figs. 3-3a), and
	wherein the applicator comprises a channel that is operable to removably receive the second end of the hollow wire therein (includes receiving region 46, fig. 3), the channel further forming, when the openable portion is held closed (melt clamp 40 may be held in closed state, para. [0061]):
		a narrow section (melt source 48 in receiving area 46, annotated fig. 3a); and 
		a broad section extending from the narrow section (receiving region 46 extending from melt source 48 and not confined by narrower portion of clamping member 42, therefore constituting a broad section, annotated fig. 3a); 
	and wherein when the openable portion is held closed on the second end of the hollow wire (melt clamp 40 closed to connect wire ends and connecting body 13, para. [0063]; fig. 3a), the second end of the hollow wire is snugly received by the narrow section and freely received by the broad section (second end of seton 1 placed within receiving region 46 of melt clamp 40, which one of ordinary skill would’ve understood to be received within narrow and broad regions as depicted in annotated fig. 3a, para. [0059]) for enabling the projected out insert to be inserted into the second end (connecting body 13 inserted into second end, para. [0063]).

    PNG
    media_image1.png
    836
    817
    media_image1.png
    Greyscale

Annotated Figure 3a of Horeman
	Regarding claim 2, Horeman discloses the device of claim 1. Horeman further discloses wherein the applicator comprises a planar portion operable to be held (at least arm 45, para. [0059]; fig. 3), and an elongate tab coupled to an edge of the planar portion (clamping part 42, fig. 3), the elongate tab comprises the channel running along a length of the elongate tab (clamping part 42 includes receiving region 46, figs. 3-3a).
	Regarding claim 4, Horeman discloses the device of claim 1. Horeman further discloses wherein the second end in the broad section is operable to receive the projected out insert (wire end 6 received within receiving region 46 and receives end of connecting body 13, paras. [0059] and [0063]) to allow the second end to expand sideways within the broad section when the openable portion is held closed on the second end (note the following limitation is functional, and one of ordinary skill would’ve understood wire end 6 to be capable of expanding sideways depending on the force and angle at which the second end is pressed against the insert, figs. 3-3a).
	Regarding claim 5, Horeman discloses the device of claim 4. Horeman further discloses wherein the broad section supports the second end (para. [0059]) to prevent buckling of the second end during the sideways expansion with the insertion of the projected out insert (Figure 3A; channel 46 of broad section is capable of preventing buckling from side to side given the channel).
	Regarding claim 9, Horeman discloses the device of claim 1. Horeman further discloses wherein at least one of: the hollow wire is made of silicone or polyurethane; the hollow wire further comprises a plurality of lateral holes for containing and releasing medication from therein; the insert is made of a material selected from a group consisting of polyurethane (connecting body 13 including thickening 21 made from polyurethane, para. [0054]), thermoplastic and any combination thereof; and the applicator is made of a material selected from a group consisting of plastic, fiber-reinforced plastic, thermoplastic and any combination.
	Regarding claim 22, Horeman discloses the device of claim 1. Horeman further discloses wherein an outer diameter of the insert is smaller than the inner diameter of the hollow wire (outer surface 20 and 28 of engaging pieces 18 and 26 of connecting piece 13 shaped in complementary manner to inner diameter of hollow wire, such that one of ordinary skill would’ve understood the outer surfaces/diameter of engaging pieces to be smaller than inner diameter of tube 10 to fit within tube 10, para. [0054]; fig. 2a).
	Regarding claim 24, Horeman discloses the device of claim 1. Horeman further discloses wherein the openable portion of the applicator is connected to a resilient portion (spring element 56, para. [0061]; fig. 3) urging the openable portion to an open state (spring element 56 forces arms 43, 45 away from each other to an open state, para. [0061]).
	Regarding claim 25, Horeman discloses the device of claim 1. Horeman further discloses wherein the openable portion of the applicator is formed to press on the second end of the hollow wire when the openable portion is held closed (melt clamp 40 including receiving region 46 closes on wire ends 4, 6 and connecting body 13 to connect the structures, para. [0063]; figs. 3-3a).
	Regarding claim 26, Horeman discloses the device of claim 1. Horeman further discloses wherein the applicator is provided with a mark indicating a use orientation (optical indicator 52 indicates various stages of operation, para. [0063]).


	Regarding claim 12, Horeman discloses (paras. [0053]-[0064]; figs. 1-3a) a device for treatment of anal fistula (Figure 2a; 1), the device comprising: 
	a hollow wire (Figure 2a; 2) comprising a first end (Figure 2a; 4) and a second end opposite to the first end (Figure 2a; 6), the hollow wire is operable to be received by a fistula track with both the first and second ends projecting out of the fistula track (fistula channel 34, para. [0053]; fig. 1); 
	an insert operable to be partially inserted into the first end of the hollow wire and project out of the first end (Figure 2a; 21); and 
	an applicator (Figure 3; 40) operable to be removably arranged on the second end of the hollow wire when the hollow wire is placed in the fistula track (portable melt clamp 40 removably provided to connect wire ends 4, 6 of seton 1 via channel of melt clamp 40, which may be arranged on the wire to place wire in channel, para. [0059]; fig. 3a) and comprising: 
		a planar portion operable to be held (at least arm 45, para. [0059]; fig. 3), and 
		an elongate tab coupled to an edge of the planar portion (clamping part 42, fig. 3), the elongate tab comprises a channel running along a length of the elongate tab (receiving region 46, para. [0059]; fig. 3), wherein the channel is operable to removably receive the second end of the hollow wire therein (channel receives wire ends, paras. [0059] and [0063]; fig. 3a); and 
		wherein the channel comprises: 
			a narrow section (melt source 48 in receiving region 46, annotated fig. 3a); and 
			a broad section extending from the narrow section (receiving region 46 extending from melt source 48 and not confined by narrower portion of clamping member 42, therefore constituting a broad section, annotated fig. 3a), 
			wherein when an openable portion of the applicator is held closed on the second end of the hollow wire (melt clamp 40 closed to connect wire ends and connecting body 13, para. [0063]; fig. 3a) the second end of the hollow wire is snugly received by the narrow section and freely received by the broad section (second end of seton 1 placed within receiving region 46 of melt clamp 40, which one of ordinary skill would’ve understood to be received within narrow and broad regions as depicted in annotated fig. 3a above, para. [0059]); and 
	the applicator enables, when the openable portion of the applicator is held closed on the second end of the hollow wire (melt clamp 40 may be held in closed state to connect wire ends, paras. [0061] and [0063]), the projected out insert to be inserted into the second end (connecting body 13 inserted into second end, para. [0063]) for detachably coupling the first and second ends to form a closed loop around the fistula track (Figure 3a; when insert is received in channel, as wire is placed into channel 46 and moved towards insert, insert is inserted in the second end for detachably coupling the first and second ends).
	Regarding claim 13, Horeman discloses the device of claim 12. Horeman further discloses wherein the second end in the broad section is operable to receive the projected out insert (wire end 6 received within receiving region 46 and receives end of connecting body 13, paras. [0059] and [0063]) to allow the second end to expand sideways within the broad section when the openable portion is held closed (note the following limitation is functional, and one of ordinary skill would’ve understood wire end 6 to be capable of expanding sideways depending on the force and angle at which the second end is pressed against the insert, figs. 3-3a).
	Regarding claim 14, Horeman discloses the device of claim 13. Horeman further discloses wherein the broad section supports the second end (para. [0059]) to prevent buckling of the second end during the sideways expansion with the insertion of the projected out insert (Figure 3A; channel 46 of broad section is capable of preventing buckling from side to side given the channel).
	Regarding claim 18, Horeman discloses the device of claim 12. Horeman further discloses wherein at least one of: the hollow wire is made of silicone or polyurethane (para. [0054]); the hollow wire further comprises a plurality of lateral holes for containing and releasing medication from therein; the insert is made of a material selected from a group consisting of polyurethane (connecting body 13 including thickening 21 made from polyurethane, para. [0054]), thermoplastic and any combination thereof; and the applicator is made of a material selected from a group consisting of plastic, fiber-reinforced plastic, thermoplastic and any combination thereof.
	Regarding claim 20, Horeman discloses the device of claim 12. Horeman further discloses wherein the openable portion of the applicator is configured to function as an openable gripper (Figure 3a; 42, 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 17, 21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Horeman in view of Daley (US 5902319).
	Regarding claims 8 and 17, Horeman discloses the device of claim 1 and 12.
	However, Horeman fails to disclose wherein the insert comprises sharp ends and a plurality of protrusions along a length of the insert.
	Daley teaches (col. 5 line 8-col. 6 line 7; figs. 1a-6a), in the same field of endeavor, a wire structure (Figure 1A; staple 10) including an insert (Figure 6A; arrow head 16) operable to be inserted into an end of the wire (fig. 6a), wherein the insert includes a sharp end and a plurality of protrusions along a length of the insert (Figure 6A; 16, note sides of the arrowhead structure may be interpreted as protrusions), for the purpose of forming a secure lock between the insert to the wire ends (col. 5 lines 8-21).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the insert of Horeman include sharp ends and a plurality of protrusions along a length of the insert, to form a secure lock between the insert to the wire ends before the insert is deformed, as taught in Daley (col. 5 lines 8-21).
	Regarding claim 21, Horeman discloses the device of claim 1. 
	However, Horeman fails to disclose wherein the insert comprises arrowheads along a length of the insert.
	Daley teaches (col. 5 line 55-col. 6 line 7; figs. 5-6b), in the same field of endeavor, a wire structure (30; fig. 5) including an insert (arrow head 36, fig. 5) operable to be inserted into the wire structure (arrow head 36 inserted into retainer 44, col. 5 line 55, col. 6 line 7), wherein the insert comprises arrowheads along a length of the insert (arrow heads 36 at each end, fig. 5), for the purpose of forming a secure lock between the insert and the wire ends before the insert is deformed to form a closed structure around the tissue being closed (col. 5 line 55-col. 6 line 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insert of Horeman include arrowheads along a length of the insert, to form a secure lock between the insert and the wire ends before the insert is deformed to form a closed structure around the tissue being closed, as taught in Daley (col. 5 line 55-col. 6 line 7).
	Regarding claim 27, Horeman discloses the device of claim 1.
	However, Horeman fails to disclose wherein a diameter of the channel in the narrow section is smaller than a diameter of the channel at the broad section; and a diameter of the second end of the hollow wire is larger as compared to the diameter of the narrow section of the channel, and smaller as compared to the diameter of the broad section of the channel.
	Daley teaches (col. 5 line 8-col. 6 line 7; figs. 1a-6a), in the same field of endeavor, a bioabsorbable staple including a wire (elongate body 12, fig. 1A) having a first and second end (second end includes arrow head 16, figs. 1A-2), an insert (arrow head 16, figs. 1A-2) operable to be inserted into the wire (arrow head 16 inserted into retainer 14, col. 5 lines 8-21), and an applicator (retainer 14, fig. 1A), the applicator comprising a channel (tunnel 18), the channel further forming a narrow section (annotated fig. 6A) and a broad section (annotated fig. 6A), wherein a diameter of the channel in the narrow section is smaller than a diameter of the channel at the broad section (includes diameter since staple 10 forms closed ellipsoid structure, which annotated fig. 6A depicts as including a smaller diameter in the narrow section relative to the broad section, col. 5 lines 8-21), and a diameter of the second end of the hollow wire is larger as compared to the diameter of the narrow section of the channel (arrow head 16 larger than portion of tunnel 18 including interior ledge 24, col. 5 lines 30-35), and smaller as compared to the diameter of the broad section of the channel (arrow head 16 within broad section of tunnel 18, fig. 6A), for the purpose of forming a secure lock with the retainer (col. 5 lines 8-21).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horeman’s diameter of the channel to include a narrow section and a broad section, and diameter of the wire as claimed, in order to form a secure lock with the channel of the applicator when desired, which would maintain the position of the wire during clamping, based upon the teachings of Daley (col. 5 lines 8-21).

    PNG
    media_image2.png
    459
    795
    media_image2.png
    Greyscale

Annotated Figure 6A of Daley
	Regarding claim 28, Horeman discloses the device of claim 12.
	However, Horeman fails to disclose wherein a diameter of the channel in the narrow section is smaller than a diameter of the channel at the broad section; and a diameter of the second end of the hollow wire is larger as compared to the diameter of the narrow section of the channel, and smaller as compared to the diameter of the broad section of the channel.
	Daley teaches (col. 5 line 8-col. 6 line 7; figs. 1a-6a), in the same field of endeavor, a bioabsorbable staple including a wire (elongate body 12, fig. 1A) having a first and second end (second end includes arrow head 16, figs. 1A-2), an insert (arrow head 16, figs. 1A-2) operable to be inserted into the wire (arrow head 16 inserted into retainer 14, col. 5 lines 8-21), and an applicator (retainer 14, fig. 1A), the applicator comprising a channel (tunnel 18), the channel further forming a narrow section (annotated fig. 6A) and a broad section (annotated fig. 6A), wherein a diameter of the channel in the narrow section is smaller than a diameter of the channel at the broad section (includes diameter since staple 10 forms closed ellipsoid structure, which annotated fig. 6A depicts as including a smaller diameter in the narrow section relative to the broad section, col. 5 lines 8-21), and a diameter of the second end of the hollow wire is larger as compared to the diameter of the narrow section of the channel (arrow head 16 larger than portion of tunnel 18 including interior ledge 24, col. 5 lines 30-35), and smaller as compared to the diameter of the broad section of the channel (arrow head 16 within broad section of tunnel 18, fig. 6A), for the purpose of forming a secure lock with the retainer (col. 5 lines 8-21).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horeman’s diameter of the channel to include a narrow section and a broad section, and diameter of the wire as claimed, in order to form a secure lock with the channel of the applicator when desired, which would maintain the position of the wire during clamping, based upon the teachings of Daley (col. 5 lines 8-21).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Horeman in view of Deal (US 2008/0051831 A1).
	Regarding claim 23, Horeman discloses the device of claim 1. 
	However, Horeman fails to disclose further comprising a guide wire coupled to the second end of the hollow wire.
	Deal teaches (paras. [0050]-[0051]; figs. 1-2), in the same field of endeavor, a device for occluding a fistula including a second end of a wire (medical device 10 includes coupling structure comprising loop 14, para. [0050]; fig. 1), and further comprising a guide wire coupled to the second end of the hollow wire (wire guide 20, fig. 1), for the purpose of providing the medical device with a structure to be pulled into the fistula tract by pulling on the wire guide during deployment of the device (para. [0051]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horeman’s device to include a guide wire, in order to provide the device with a structure to be pulled into the fistula tract by pulling on the wire guide during deployment of the device, as taught by Deal (para. [0051]).Haddsaf
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795